Citation Nr: 1523114	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-45 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to an increased evaluation for sinusitis with secondary headaches, currently assigned a 30 percent evaluation.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from August 1975 to August 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  A review of the VBMS file reveals an April 2015 Informal Hearing Presentation.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claim in August 2009, which was nearly six years ago.  In his February 2010 notice of disagreement, the Veteran challenged the adequacy of that examination.  In particular, he noted that the examiner had recommended that a MRI be conducted, but noted that such a study was never completed.  A review of the VA examination report confirms that the VA examiner did recommend a MRI to further evaluate the abnormalities seen on an August 2009 CT scan.  It also appears that the VA examiner did not review the claims file.  

In addition, the Veteran's representative has asserted that the August 2009 VA examination does not reflect the current severity of the Veteran's sinusitis disability.  See April 2015 Informal Hearing Presentation.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected sinusitis with secondary headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The record also reflects that the Veteran receives treatment from the Chillicothe VA Medical Center.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sinusitis with secondary headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Chillicothe VA Medical Center dated since May 2009.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected sinusitis with secondary headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should note that the August 2009 VA examiner recommended the completion of an MRI study.  The examiner should determine whether an MRI is necessary to assess the sinusitis disability.  If the examiner concludes that an MRI is necessary, the MRI should be conducted.  If the examiner finds that an MRI is unnecessary, the examiner should fully explain why such a study is not needed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-and knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's sinusitis and secondary headaches under the rating criteria.  In particular, the examiner should indicate the number of incapacitating episodes per year that require prolonged (lasting 4 to 6 weeks) antibiotic treatment.  The examiner should note that an incapacitating episode of sinusitis is defined by VA as one that requires bed rest and treatment by a physician.

The examiner should also state the number of non- incapacitating episodes per year of sinusitis occurred that are characterized by headaches, pain, and purulent discharge or crusting.

In addition, the examiner should state whether the Veteran has had radical surgery with chronic osteomyelitis.  He or she should further indicate whether the Veteran has near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development deemed necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




